Name: Commission Regulation (EC) No 418/2003 of 6 March 2003 amending Council Regulation (EC) No 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds and rectifying Commission Regulation (EC) No 257/2003
 Type: Regulation
 Subject Matter: international trade;  trade policy;  technology and technical regulations;  sources and branches of the law;  coal and mining industries
 Date Published: nan

 Avis juridique important|32003R0418Commission Regulation (EC) No 418/2003 of 6 March 2003 amending Council Regulation (EC) No 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds and rectifying Commission Regulation (EC) No 257/2003 Official Journal L 064 , 07/03/2003 P. 0013 - 0017Commission Regulation (EC) No 418/2003of 6 March 2003amending Council Regulation (EC) No 2368/2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds and rectifying Commission Regulation (EC) No 257/2003THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2368/2002 of 20 December 2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds(1), as last amended by Regulation 257/2003(2), and in particular Article 19(3) and (6) and Article 20 thereof,Whereas:(1) Article 20 of Regulation (EC) No 2368/2002, as amended by Council Regulation (EC) No 254/2003(3), provides for the amending of the list of participants in the Kimberley Process certification scheme including WTO members and separate customs territories that fulfils the requirements of the scheme.(2) The Chair of the Kimberley Process certification scheme and participants thereto have provided the Commission with the relevant information concerning the status as participant, in particular, of Algeria, Brazil, Cyprus, Czech Republic, Republic of Congo, Hungary, Democratic Peoples Republic of Korea, Malaysia, Norway, Venezuela, and the separate customs territory Taiwan, Penghu, Kinmen and Matsu, as well as with additional information regarding other participants. The additional information concerns China, Hong Kong, Ghana, Guinea, Japan, Laos, Mauritius, Sierra Leone, Thailand, Togo, Ukraine, United Arab Emirates and Vietnam. Annex II should therefore be amended accordingly.(3) Article 2 of Regulation (EC) No 257/2003 was intended to limit only the application of Article 1(1) to a renewable three-month period. Article 2 of that Regulation should therefore be rectified accordingly.(4) The measures provided for in Article 2 of this Regulation are in accordance with the opinion of the Committee referred to in Article 22 of Regulation (EC) No 2368/2002,HAS ADOPTED THIS REGULATION:Article 1Annex II to Regulation (EC) No 2368/2002 is hereby replaced by the Annex to this Regulation.Article 2Article 2, second sentence, of Regulation (EC) No 257/2003 is rectified as follows:"Article 1(1) of this Regulation shall apply for a three month period after that date."Article 3This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union.This Regulation shall apply until 12 May 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 6 March 2003.For the CommissionChristopher PattenMember of the Commission(1) OJ L 358, 31.12.2002, p. 28.(2) OJ L 36, 11.2.2003, p. 11.(3) OJ L 36, 11.2.2003, p. 7.ANNEX"ANNEX IIList of participants in the Kimberley Process certification scheme and their duly appointed competent authorities as referred to in Articles 2, 3, 8, 9, 12, 17, 18, 19 and 20ALGERIAANGOLAMinistry of Geology and Mines Rua Hochi Min Luanda ANGOLAARMENIADepartment of Gemstones and Jewellery Ministry of Trade and Economic Development Yerevan ArmeniaAUSTRALIA- Community Protection SectionAustralian Customs SectionCustoms House, 5 Constitution Avenue Canberra ACT 2601 Australia- Minerals Development Section Department of Industry, Tourism and Resources GPO Box 9839 Canberra ACT 2601 AustraliaBELARUSDepartment of Finance Sovetskaja Str., 7 220010 Minsk Republic of BelarusBOTSWANAMinistry of Minerals, Energy and Water Resources PI Bag 0018 Gaborone BotswanaBRAZILMinistry of Mines and Energy Esplanada dos Ministerios - Bloco "U" - 3o andar 70065 - 900 Brasilia - DF BrazilBURKINA FASOCANADA- International:Department of Foreign Affairs and International Trade Peace Building and Human Security DivisionLester B Pearson Tower B - Room: B4-120125 Sussex DriveOttawa, Ontario Canada K1A 0G2- For specimen of the Canadian KP Certificate:Stewardship DivisionInternational and Domestic Market Policy DivisionMineral and Metal Policy BranchMinerals and Metals SectorNatural Resources Canada580 Booth Street, 10th Floor, Room: 10A6 Ottawa, Ontario Canada K1A 0E4- General Enquiries:Kimberley Process Office Minerals and Metals Sector (MMS)Natural Resources Canada (NRCan)10th Floor, Area A-7580 Booth StreetOttawa, Ontario Canada K1A 0E4CENTRAL AFRICAN REPUBLICIndependent Diamond Valuators (IDV) Immeuble SOCIM 2e Ã ©tage BP 1613 Bangui Central African RepublicCHINA, PEOPLE'S REPUBLIC OFDepartment of Inspection and Quarantine Clearance General Administration of Quality Supervision, Inspection and Quarantine (AQSIQ) 9 Madiandonglu Haidian District Beijing People's Republic of ChinaHONG KONG, Special Administrative Region of the People's Republic of ChinaDepartment of Trade and Industry Hong Kong Special Administrative RegionPeople's Republic of ChinaRoom 703, Trade and Industry Tower700 Nathan RoadKowloon Hong Kong ChinaCÃ TE D'IVOIRECONGO, DEMOCRATIC REPUBLIC OFCentre d'Ã ©valuation, d'expertise et de certification (CEEC) 17th floor, BCDC Tower30th June AvenueKinshasa Democratic Republic of CongoCONGO, REPUBLIC OFCYPRUSCZECH REPUBLICMinistry of Finance Letenska 15 Prague 1 Czech RepublicEUROPEAN COMMUNITYEuropean Commission DG External Relations/A/2 170, rue de la Loi B - 1049 Brussels BelgiumGABONMinistry of Mines, Energy, Oil and Hydraulic Resources of Gabon BP 576 or 874 Libreville GabonGHANAPrecious Minerals Marketing Company (Ltd) Diamond HouseKinbu RoadPO Box M 108 Accra GhanaGUINEAMinistry of Mines and Geology BP 2696 Conakry GuineaGUYANAGeology and Mines Commission PO Box 1028 Upper BrickdamStabroekGeorgetown GuyanaHUNGARYINDIAThe Gem and Jewellery Export Promotion Council Diamond Plaza, 5th Floor 391-A, Fr D.B. Marg Mumbai 400 004 IndiaISRAELMinistry of Industry and Trade PO Box 3007 52130 Ramat Gan IsraelJAPAN- United Nations Policy DivisionForeign Policy BureauMinistry of Foreign Affairs2-11-1, Shibakoen Minato-ku 105-8519 Tokyo Japan- Mineral and Natural Resources DivisionAgency for Natural Resources and EnergyMinistry of Economy, Trade and Industry1-3-1 Kasumigaseki, Chiyoda-ku 100-8901 Tokyo JapanKOREA, DEMOCRATIC PEOPLE'S REPUBLIC OFKOREA, REPUBLIC OF- UN DivisionMinistry of Foreign Affairs and TradeGovernment Complex Building77 Sejong-ro, Jongro-guSeoul Korea- Trade Policy DivisionMinistry of Commerce, Industry and Enterprise1 Joongang-dong, Kwacheon-City Kyunggi-do KoreaLAOS, PEOPLE'S DEMOCRATIC REPUBLICDepartment of Foreign TradeMinistry of CommerceVienetiane LaosLEBANONLESOTHOCommission of Mines and Geology PO Box 750 Maseru 100 LesothoMALAYSIAMinistry of Trade and Industry Block 10, Komplek Kerajaan Jalan Duta 50622 Kuala Lumpur MalaysiaMALTAMAURITIUSMinistry of Commerce and CooperativesImport Division2nd Floor, Anglo-Mauritius HouseIntendance StreetPort Louis MauritiusMEXICONAMIBIADiamond CommissionMinistry of Mines and EnergyPrivate Bag 13297 Windhoek NamibiaNORWAYMinistry of Foreign Affairs PO Box 8114 Dep. N - 0032 Oslo NorwayPHILIPPINESROMANIARUSSIAN FEDERATIONGokhran of Russia 14, 1812 Goda St. 121170 Moscow RussiaSIERRA LEONEMinistry of Mineral Resources Youyi BuildingBrookfieldsFreetown Sierra LeoneSOUTH AFRICASouth African Diamond Board 240 Commissioner Street Johannesburg South AfricaSRI LANKATrade Information ServiceSri Lanka Export Development Board42 Nawam Mawatha Colombo 2 Sri LankaSWAZILANDGeological Surveys and Mines Department Box 9 Mbabane SwazilandSWITZERLANDState Secretariat for Economic AffairsExport Control Policy and SanctionsEffingerstraÃ e 1 CH - 3003 Berne SwitzerlandTAIWAN, PENGHU, KINMEN AND MATSU, SEPARATE CUSTOMS TERRITORYImport and Export officeLicensing and AdministrationBoard of Foreign Trade TaiwanTANZANIACommission for MineralsMinistry of Energy and MineralsPO Box 2000 Dar es Salaam TanzaniaTHAILANDMinistry of Commerce Department of Foreign Trade 44/100 Thanon Sanam Bin Nam-Nonthaburi Muang District Nonthaburi 11000 ThailandTOGODirectorate General - Mines and Geology BP 356 216, avenue Sarakawa LomÃ © TogoUKRAINE- Ministry of FinanceState Gemological CenterDegtyarivska St. 38-44 Kiev 04119 Ukraine- International Department Diamond Factory Kristall 600 Letiya Street 21 21100 Vinnitsa UkraineUNITED ARAB EMIRATESDubai Metals and Commodities Centre PO Box 63 Dubai United Arab EmiratesUNITED STATES OF AMERICAUS Department of State 2201 C St., N.W. Washington DC United States of AmericaVENEZUELAMinistry of Energy and Mines Apartado Postal No 61536 Chacao Caracas 1006 Av. Libertadores, Edif. PDVSA, Pent House B La Campina - Caraca VenezuelaVIETNAMExport-Import Management Department Ministry of Trade of Vietnam 31 Trang Tien Hanoi 10.000 VietnamZIMBABWEPrincipal Minerals Development OfficeMinistry of Mines and Mining DevelopmentPrivate Bag 7709, Causeway Harare Zimbabwe"